DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 12-16 are still at issue and are present for examination. 
Election/Restrictions
	Applicant's election without traverse of Group II, Claims 12-16, drawn to a hybrid polymerase, in the paper of 3/10/2021, is acknowledged.  Applicant's election without traverse of Species Group 1 Species: SEQ ID NO:12, in the paper of 3/10/2021, is acknowledged.  Applicant's election without traverse of Species Group 2 Species: SEQ ID NO:12, in the paper of 3/10/2021, is acknowledged.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
	Applicants filing of two information disclosure statements, filed 5/28/2020, is acknowledged.  Those references considered have been initialed.
Interview Summary
On April 7, 2021, applicants representative was contacted and informed that the claimed nucleic acid with regard to SEQ ID NO:12 was allowable except for a double 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,577,593. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 12-16 drawn to a nucleic acid encoding a polymerase that comprises a hybrid polymerase domain that has at least 95% identity to the amino acid sequence set forth in SEQ ID NO: 12, wherein the hybrid polymerase domain, when joined to a sequence non-specific double-stranded nucleic acid DNA binding domain having the amino acid sequence set forth in SEQ ID NO:22, has an increased ratio of polymerase activity to exonuclease activity relative to Pyrococcus furiosus polymerase joined to the sequence non-specific double-stranded nucleic acid DNA binding domain are Pyrococcus furiosus (Pfu) polymerase sequence set forth in SEQ ID NO: 24 or at least 90% identical over 700 contiguous amino acids of the Pyrococcus sp.  GB-D polymerase sequence set forth in SEQ ID NO:25, with the proviso that (a) when the hybrid polymerase domain is at least 90% identical to SEQ ID NO:24, the sequence comprises at least twenty hybrid positions that are mutated from the native Pfu residue to the residue that occurs at the corresponding position of SEQ ID NO:25, wherein the hybrid position is one of the residues designated as "X" in SEQ ID NO:26;  or (b) when the hybrid polymerase domain is at least 90% identical to SEQ ID NO:25, the sequence comprises at least twenty hybrid mutations that are mutated from the native Pyrococcus sp.  GB-D residue to the residue that occurs at the corresponding position of SEQ ID NO:24, wherein the hybrid position is one of the residues designated as "X" in SEQ ID NO:26;  and further, wherein the hybrid polymerase domain, when joined to a sequence non-specific double-stranded nucleic acid DNA binding domain having the amino acid sequence set forth in SEQ ID NO:22, has an increased ratio of polymerase activity to exonuclease activity relative to Pyrococcus furiosus polymerase joined to a sequence non-specific double-stranded nucleic acid DNA binding domain having the amino acid sequence set forth in SEQ ID NO:22.
Remarks
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
4/7/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652